                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 11/26/2019
 -------------------------------------------------------------- X
                                                                :
 HERVAN HENRY                                                   :
                                              Plaintiff,        :
                                                                :
                            -against-                           :       19-CV-8117 (VEC)
                                                                :
                                                                :            ORDER
 DAVID Z. SHOE CATALOGUE INC.,                                  :
                                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on August 30, 2019, see Dkt. 1;

        WHEREAS on October 4, 2019, Plaintiff filed an affidavit reflecting timely service of a

summons and the Complaint on Defendant, see Dkt. 6;

        WHEREAS Defendant has failed to appear, answer, or otherwise respond to the

Complaint by the September 30, 2019 deadline, see Fed. R. Civ. P. 12(a)(1)

        IT IS ORDERED that Plaintiff must apply for a certificate of default against Defendant

no later than December 6, 2019. Within fourteen days of receiving such a certificate, Plaintiff

must apply for a default judgment against Defendant, consistent with the procedures described in

Attachment A to the undersigned’s Individual Practices in Civil Cases.

SO ORDERED.
                                                              _________________________________
Date: November 26, 2019                                             VALERIE CAPRONI
      New York, NY                                                United States District Judge




                                                   Page 1 of 1
